                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION
                                      No. 4:17-CR-45-BR
                                     No. 4:18-CV-154-BR

     KINSTON CONGLES PITTMAN, JR.,                               )
                                                                 )
                                                                 )
              v.                                                 )                     ORDER
                                                                 )
     UNITED STATES OF AMERICA                                    )


           This matter is before the court on the 29 May 2019 memorandum and recommendation of

U.S. Magistrate Judge Robert B. Jones, Jr. (“M&R”), (DE # 71), and defendant’s objection

thereto, (DE # 72).

           In the M&R, Judge Jones recommends dismissal of petitioner’s 28 U.S.C. § 2255 claim

for ineffective assistance of counsel based on trial counsel’s failure to abide by petitioner’s

request to file a notice of appeal. 1 (DE # 71, at 1, 13.)           In his objection to that

recommendation, petitioner relies on newly discovered disciplinary actions that the North

Carolina State Bar has taken against trial counsel and represents that the government does not

object to his request that his appellate rights be reinstated.          (DE # 72, at 3.) The government

has not filed a response to petitioner’s objection, and the time within which to do so has expired.

           Because the government apparently agrees that petitioner is entitled to relief on his

remaining § 2255 claim, the M&R is MOOT.                  Petitioner’s § 2255 motion, (DE # 48), is

ALLOWED as to his ineffective assistance of counsel claim based on counsel’s failure to file an

appeal as directed.       The Clerk is DIRECTED to vacate the judgment entered 4 May 2018 and to

re-enter that judgment to allow the filing of a timely notice of appeal.              The Clerk is also


1
    The court has previously dismissed petitioner’s other § 2255 claims. (DE # 58.)
DIRECTED to file a notice of appeal on petitioner’s behalf.

       This 2 July 2019.




                                    __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge




                                               2
